An information was filed against plaintiff in error in the county court of Oklahoma county on the 7th day of October, 1908, the same containing two counts, the first of which charges the selling of intoxicating liquor, the second, unlawful possession of such liquor with intent to sell. When the case came on for trial on the 11th day of November, 1908, the state elected to prosecute on the first count. The plaintiff in error was convicted and sentenced to pay a fine of two hundred dollars and costs and serve one hundred days in the county jail. There is a total want of evidence in the record to sustain a conviction on this count. The cause is reversed and remanded, with directions to the county court of Oklahoma county to grant a new trial.